Citation Nr: 0531013	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  03-03 449	)	DATE
	)
   MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for atrial fibrillation 
including as secondary to service-connected Type II Diabetes 
Mellitus.

2.  Entitlement to service connection for chloracne, 
including a secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1965 to May 
1968.

This case comes to the Board of Veterans' Appeals ("Board") 
from two decisions of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Cleveland, Ohio, which 
were merged into this single appeal in August 2005.  Both 
issues were last before the Board in January 2004.  Although 
not technically perfected for appeal at the time, the Board 
noted that the veteran submitted a notice of disagreement 
with a rating decision dated in February 2003 that denied 
entitlement to service connection for chloracne and requested 
the issue be sent directly to the Board.  The Board remanded 
the issue to the RO for issuance of a Statement of the Case 
("SOC") pursuant to Manlicon v. West, 12 Vet. App. 238 
(1999).  The claim for atrial fibrillation was remanded to 
the RO for additional development and compliance with the 
provisions of the Veterans Claims Assistance Act of 2000 
("VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 now codified 
at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  Following 
completion of the requested action, the RO continued its 
denial of entitlement to service connection for atrial 
fibrillation.  

In July 2005, the veteran testified at a videoconference 
hearing before the undersigned.  The transcript of that 
hearing has been associated with the claims file, and the 
claim for entitlement to service connection for atrial 
fibrillation is ready for appellate review.

The issue of service connection for chloracne is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.

During the July 2005 hearing, the veteran and his wife 
testified that the veteran has an infertility problem that 
his private physicians indicated may be related to his 
service in Vietnam.  Accordingly, this issue is REFERRED to 
the RO for appropriate action to determine whether service 
connection for infertility can be established.


FINDING OF FACT

The veteran's atrial fibrillation is not proximately due to 
or the result of the service-connected Type II Diabetes 
Mellitus nor any incident of active military service, 
including active service in Vietnam.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
atrial fibrillation, to include as due to the service-
connected Type II Diabetes Mellitus are not met.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

The veteran contends that he incurred atrial fibrillation as 
a direct result of his service-connected diabetes mellitus, 
type II.

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the VCAA and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  It was also held in Quartuccio v. Principi, 16 
Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.

In specific compliance with Quartuccio, an RO letter sent to 
the veteran immediately after his claim was filed fully 
provided notice of elements (1), (2) and (3), see above, and 
it is not necessary for the Board to provide extensive 
reasons and bases as to how VA has complied with the VCAA's 
notice requirements.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  In addition, by virtue of the October 2002 
rating decision on appeal, the January 2003 statement of the 
case ("SOC"), the Board's January 2004 remand, a February 
2004 letter from the RO, and a Supplemental Statement of the 
Case ("SSOC") issued in August 2004, the veteran was 
provided with specific information as to why this particular 
claim was being denied, and of the evidence that was lacking.  
Specifically, each of the VCAA letters, the rating decision, 
the SOC and SSOC told the veteran what was needed to 
establish his claim.

The January 2003 SOC also provided the veteran with the 
complete text of 38 C.F.R. § 3.159(b)(1).  While this element 
of the VCAA notice came after the initial adjudication of the 
claim, the Board finds that, when considering the 
notification letters and the other documents described above 
as a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  Any aspects of VCAA 
compliant language that issued after the initial 
determination would be harmless error on the facts of this 
case.  The veteran has not alleged that any notice deficiency 
exists in this case.  For these reasons, to decide the appeal 
would not be prejudicial error to the claimant.  See 
Mayfield, 19 Vet. App. 103 (2005).  

With respect to VA's duty to assist, the VCAA also requires 
VA to make reasonable efforts to help a claimant obtain 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (2002); 38 C.F.R. § 3.159(c), (d) (2004).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination and/or opinion when necessary to make a decision 
on a claim.  

In this case, the RO obtained all relevant evidence 
identified by the veteran.  The veteran's service medical 
records ("SMRs") have been associated with the claims 
folder.  There is no evidence or suggestion that the SMRs are 
incomplete.  Private medical treatment records were 
requested, received and reviewed from Drs. R.H. and J.P.H. by 
the RO.  VA outpatient treatment records were retrieved from 
the Columbus, Ohio VA Medical Center ("VAMC").  The Board 
is not aware of any other VA or private treatment records 
existing which are relevant to the claim.  Furthermore, two 
medical examinations were afforded the veteran in October 
2002 and April 2004.  38 C.F.R. § 3.159 (c)(4)(iii) (2004).  
Moreover, the veteran indicated in August 2004, that he 
submitted all the evidence in support of his claims.

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence that has not 
been obtained, the Board finds that the record is ready for 
appellate review.


Merits of the Claim

As noted, the veteran argues that atrial fibrillation was 
caused by his service-connected Type II Diabetes Mellitus.  
Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against the 
claim and the appeal will be denied.

Although the veteran has specifically contended that the 
disorder is caused by the service-connected diabetes 
mellitus, (i.e., a "secondary" service connection claim), 
the law provides that VA must also ascertain whether there is 
any basis (e.g., direct, presumptive or secondary) to 
indicate that the claimed disorders were incurred by any 
incident of military service.  Schroeder v. West, 212 F.3d 
1265 (Fed. Cir. 2000); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994) (Both for the general proposition that in 
claims involving presumptive service connection, the Board 
must also examine the evidence of record to ascertain if 
there is any other basis upon which to develop or grant the 
claim, including direct service connection).

The veteran does not contend, nor does the record suggest, a 
finding of service connection on a direct causation basis - 
that is, no physician has opined that the atrial fibrillation 
was incurred as a direct result of the veteran's active 
military service.  The veteran's SMRs are devoid of any 
complaint or treatment for atrial fibrillation or other 
coronary condition.

Further, while in various submissions the veteran has 
contended that the disorder was caused by diabetes mellitus, 
type II which has been presumed due to exposure to herbicides 
in Vietnam, such may not be presumed with respect to atrial 
fibrillation and there is no competent medical evidence of 
record to substantiate this assertion.  By "competent 
medical evidence" is meant, in part, that which is provided 
by a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).

Under the Veterans Education and Benefits Expansion Act of 
2001, a presumption of exposure to herbicides for all 
veterans who served in Vietnam during the Vietnam Era was 
established [reversing the holding in McCartt v. West, 12 
Vet. App. 164 (1999) which required that the veteran have a 
presumptive disease before exposure was presumed].  
Applicable law now provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, and has a disease listed at 38 C.F.R. 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  Service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. §§ 
3.307(a)(6); see also 38 C.F.R. § 3.313.  However, atrial 
fibrillation is not among the disorders listed as 
presumptively caused by herbicide exposure at 38 C.F.R. § 
3.309(e).

Nor is atrial fibrillation a "chronic disease" which may be 
subject to a grant of presumptive service connection.  The 
law provides in this regard that where a veteran served 90 
days or more during a period of war and certain prescribed 
diseases (not atrial fibrillation) become manifest to a 
degree of 10 percent within a year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of the disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307, 3.309 (2004).  

Therefore, the veteran's claim is being considered on a 
secondary basis.  Service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (2002).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 C.F.R. § 3.303(a) (2004).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Pond v. West, 12 Vet. App. 341, 
346 (1999); Rose v. West, 11 Vet. App. 169, 171 (1998).

Similarly, service connection may be granted on a secondary 
basis.  A disability, which is proximately due to, or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  Id.  See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to secondary service connection for atrial 
fibrillation and the appeal will be denied.

The record evidence indicates the veteran was first diagnosed 
with Type II non-insulin-dependent diabetes mellitus in 1996.  
Private treatment records indicate the veteran has been 
treated for persistent atrial fibrillation since 1992.

In his February 2003 appeal to the Board, the veteran stated 
that he had been told by Dr. W. during a VA examination, that 
his atrial fibrillation was caused by the diabetes mellitus, 
type II and suggested to the veteran that he request a VA 
examination to determine the etiology of his condition.  The 
only evidence of record indicating evaluation by Dr. W. is a 
December 2002 VA examination for "arteries, veins and 
miscellaneous," in which Dr. W. noted "lower extremity 
symptoms of intermittent claudication are not on the basis of 
arterial vascular occlusive disease but likely on the basis 
of deconditioning from morbid obesity."  Nonetheless, the 
veteran was afforded a VA medical examination to determine 
the etiology of his atrial fibrillation in May 2004.

During the May 2004 VA exam, the veteran was initially 
diagnosed, among other things, with cardiomyopathy.  The 
examiner described the veteran as morbidly obese in no acute 
distress.  The veteran's weight was 332 pounds on the date of 
examination and he told the examiner it had been as high as 
425 pounds and as low as 309 pounds in October 2003.  A 
coronary examination showed atrial fibrillation with 
controlled heart rate and an echocardiogram showed left 
atrial and ventricular enlargement with an estimated ejection 
fraction of 35 percent.  The examiner noted abnormal 
myocardial perfusion of the inferior wall, which suggested 
either myocardial infarction or diaphragmatic attenuation 
artifact.  

The VA examiner's diagnoses included chronic atrial 
fibrillation, cardiomyopathy, chronic obstructive pulmonary 
disease and diabetes mellitus, type II, poorly controlled.  
In his initial report, the examiner stated affirmatively that 
the veteran's chronic atrial fibrillation, which began before 
the diagnosis of diabetes mellitus, is unrelated to the 
diabetes both as a causative factor or a worsening condition.  

Following the examination, the RO requested an additional 
opinion regarding the relationship between the atrial 
fibrillation and diabetes mellitus, type II.  The examiner 
responded in February 2005 that upon further review of the 
report and previous testing, the original diagnosis should 
have been cardiomegaly, not cardiomyopathy.  Based on that 
fact, the examiner stated that it is unlikely that diabetes 
mellitus, type II, caused or worsened the veteran's atrial 
fibrillation.  

In support of his claim, the veteran has submitted medical 
records and a March 2004 letter authored by his treating 
physician, Dr. R.H..  Although the Court has specifically 
rejected the "treating physician rule," the Board is 
obligated to consider and articulate reasons or bases for its 
evaluation of a treating physician.  See Van Slack v. Brown, 
5 Vet. App. 499, 502 (1993); Guerrieri v. Brown, 4 Vet. App. 
467, 473 (1993).  The Board has carefully considered the 
March 2004 letter authored by Dr. R.H., but finds it to be of 
minimal probative value to this inquiry as it does not 
provide a causal nexus statement linking the atrial 
fibrillation to the service-connected diabetes mellitus, type 
II.  In fact, the letter only states that further evaluation 
is needed to decide if the atrial fibrillation is related to 
the veteran's diabetes mellitus.  Finally, none of the 
medical treatment records from Dr. R.H. links or suggests a 
link between the atrial fibrillation and the diabetes 
mellitus, type II.

The Board accords greater weight to the findings of the VA 
opinions reached after examinations in October 2002 and April 
2004, as well as a VA opinions in May  2004 and February 
2005.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it 
is the responsibility of the Board to assess the credibility 
and weight to be given the evidence, citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).

In this case, the VA examinations definitively ruled out any 
connection between the service-connected Type II Diabetes 
Mellitus and the atrial fibrillation.  Examination of the 
reports reveals that they were largely based upon review of 
contemporaneous clinical testing and the claims folder, and 
the meaning of the opinions is unambiguous.

The Board has also considered the veteran's lay contention 
that his atrial fibrillation is related or connected to his 
service-connected diabetes mellitus, Type II. However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  The Board 
concludes that the veteran's claim for service connection for 
atrial fibrillation as secondary to his service-connected 
diabetes mellitus, Type II, must be denied.

In reaching the foregoing decision, the Board has been 
cognizant of the "benefit of the doubt rule."  However, as 
the evidence is not in relative equipoise, the rule is 
inapplicable in this case.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The claim is therefore denied.


ORDER

Entitlement to service connection for atrial fibrillation is 
denied.


REMAND

The veteran asserts that he is entitled to service connection 
for a skin condition resulting from his exposure to 
herbicides during his service in Vietnam.  He describes the 
condition as manifesting in 1969, shortly after his return 
from service in Vietnam.  He has submitted statements from 
his wife and sister attesting to the presence of the skin 
condition since shortly after his return from Vietnam.  

Available private and VA medical records dating from 1981 
show that the veteran has been treated for one or more skin 
conditions of unknown origin since 1993.  In 1993, a 
physician referred the veteran to a private dermatologist, 
Dr. J.P.H., who conducted a biopsy that suggested "prurigo 
nodularis," a chronic itch/scratch cycle, not chloracne.  

Over the following 10 years, however, the veteran continued 
to be treated for by the family practioner for the skin 
condition.  The physician ultimately opined in March 2004, 
after reviewing the private dermatologist's biopsy report, 
that the condition was chloracne.  

VA clinic notes dated April 2003 describe the veteran's skin 
as follows:  "Lots of open, excoriated lesions suggestive of 
chloracne, with some showing sclerosis from scratching and 
healing."   Subsequently, the treating physician referred 
the veteran for a VA dermatology consultation.  During the 
April 2003 consultation, however, the examining physician's 
report states: "no evidence of chloracne...patient has 
excoriated, picked over papules bilateral arms-some have 
crusts...multiple hypopigmented scars on arms."  The veteran 
contends this was one of the few times he was not 
experiencing an outbreak.  In February 2004, a VA clinic 
notes again describe the condition as: "chronic rash, 
probably chloracne."  

According to the February 2004 SOC, the RO denied the 
veteran's claim for service connection for chloracne based on 
a lack of current diagnosis coupled with the fact that 
"further determination as to whether a diagnosis of 
chloracne, if found, could be due to veteran's service is 
moot.  Based on veteran's history that he reported to the VA 
clinic, veteran was not on land in Vietnam."  However, the 
veteran is in receipt of service connection for diabetes, 
based upon his Vietnam service that qualifies him for 
presumptive service connection.

While no diagnosis of chloracne currently exists in the 
record, the Board notes that there are several medical 
opinions suggesting the likelihood of a chloracne-type 
diagnosis based on the veteran's statements and his presumed 
exposure to Agent Orange.  

Because the veteran in this case served in the Republic of 
Vietnam between January 9, 1962 and May 7, 1975, and he has 
testified to physical presence in Vietnam, he is presumed 
under the law to have been exposed to herbicide agents.  38 
U.S.C.A. 
§ 1116(f).  The law provides a rebuttable presumption of 
service connection for certain diseases which become manifest 
after separation from service (subject to certain periods of 
time for certain diseases) in veterans who served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a)(6), (d), 3.309(e).  The veteran's service 
in the landmass of Vietnam was previously confirmed by the RO 
when it granted service connection for diabetes mellitus, 
type II in 2002.  

The veteran has also reported having had continuous symptoms 
of a skin disorder since his discharge from active military 
duty, and lay statements are of record in support of the 
assertion.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The 
veteran has not been given a comprehensive VA medical 
examination that provides a medical opinion as to the 
etiology of the veteran's skin condition, if any, and the 
relationship between it (if any) and herbicide exposure.  
Therefore, the Board finds that a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluation will be a fully 
informed one should be accomplished.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and in light of the applicable 
provisions of the VCAA, it is the Board's opinion that such 
an examination should be afforded the veteran before an 
appellate decision on the merits of his claim.



Accordingly, this case is REMANDED to the RO via the AMC for 
the following:

1.  The veteran should be afforded the 
appropriate VA examinations to determine 
the nature and etiology of his present 
skin disability.  Specifically, the 
examiner is asked to report whether the 
veteran has chloracne, or other acneform 
disease consistent with chloracne, or any 
skin disability listed under 38 C.F.R. § 
3.309(e) for diseases associated with 
exposure to certain herbicide agents. If 
the veteran has a skin disability (other 
than tinea pedis) that is not listed 
under 38 C.F.R. § 3.309(e), the examiner 
is asked to opine as to whether such skin 
disability is related to service.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made. 

2.  The AMC/RO should readjudicate the 
issue on appeal. If all the desired 
benefits are not granted, a supplemental 
statement of the case should be furnished 
to the veteran and his representative. 
The case should then be returned to the 
Board if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                     
______________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


